DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of the election without traverse of Group I A(a) and B(a), claims 1-9, 13 and 14 in the reply filed on 05/04/2022 is acknowledged.

Claims 10-12 and 15-24 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 14 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the structure of claims 1 and 3, the variables R2 and R3 are not defined.  Thus, claim 1 and 3, from at least one of which the balance of the claims depend, are indefinite.

Further, the term “substantially solvent-free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim.  The first sentence of paragraph [0026] reads “substantially free means preferably less than 5 wt.% of the total weight of the aqueous resin composition or paint composition, more preferably less than 3% and more preferably less than 1%.”  Thus, the specification does not provide a definite standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.

Also, the term “polymerized principally from acrylic monomers” in claims 3 and 25 is a relative term which renders the claim indefinite. The term “principally from acrylic monomers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamoto et al. (JP 2006096831).
	In ¶’s 14, 16 and 24, claims 1-3, examples 1-3, and table 1, Nagamoto et al. teach an aqueous latex, wherein the latex particles are polymerized from acrylic monomers comprising acrylic acid, optionally methyl methacrylate, wherein 1.3-2.5 wt.% of tetramethylene bisoxazoline is incorporated onto the latex particles.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1, 2, 4-9, 13 and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rice et al. (USPN 5,629,396).
	In col. 1, lines 25 to 50, claims 1-7 and examples, Rice et al. teach an aqueous latex, wherein the latex particles are polymerized from acrylic monomers comprising methacrylic acid and methyl methacrylate, wherein 1 wt.% of an oxazoline, exemplified by isopropenyl oxazoline, is incorporated onto the latex particles.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.

While applicant argues that Nagamoto only discloses bisoxazolines, applicant claims latex particles that can be polymerized from acrylic monomers reacted with oxazolines of the structure in claim 1.  Thus, the oxazoline moiety in the latex is derived from a compound constant with the structure of claim 1, not that the actual structure of claim 1, as it is drawn, must (or can) be found as is in the latex particle.  In other words, the oxazoline moiety is derived for an intermediate structure consistent with that in claim 1.  However, it is the final product that is being claimed, not the reagent used to prepare it.  Thus, the claims are broad enough to encompasses any oxazoline structure, such as bisoxazolines, so long as it can be used to derive the oxazoline moiety into the latex.  In addition, the structure in claim 1 is indefinite (see above).

Regarding the amount of acrylic monomer being claimed in the present claim 3, the claimed amount is indefinite (see above).

Regarding the argument that “Nagamoto required much more water (400 parts water to 12+ parts monomers) than the experiments in the present invention as shown in the Examples (roughly equal water to monomers)”, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

While applicant argues that Rice et al. only discloses isopropenyl oxazoline, again applicant claims latex particles that can be polymerized from acrylic monomers reacted with oxazolines of the structure in claim 1.  Thus, the oxazoline moiety in the latex is derived from a compound constant with the structure of claim 1, not that the actual structure of claim 1, as it is drawn, must (or can) be found as is in the latex particle.  In other words, the oxazoline moiety is derived for an intermediate structure consistent with that in claim 1.  However, it is the final product that is being claimed, not the reagent used to prepare it.  Thus, the claims are broad enough to encompasses any oxazoline structure, such as isopropenyl oxazoline, so long as it can be used to derive the oxazoline moiety into the latex. In addition, the structure in claim 1 is indefinite (see above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE